Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed 5/8/2020, 8/19/2021 and 6/30/2022, are acknowledged and have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: numeral 33.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the phrases “according to the disclosure” and “is provided” are redundant in an abstract of the disclosure of a patent application.  Correction is required.  See MPEP § 608.01(b) which includes exemplary phrases with should be avoided in the framing of an abstract. In general, implied phrases such as “provided is”, “is/are provided”, “disclosed is”, “is/are disclosed”, “presented is”, “is/are presented”, “the invention pertains to” and “we have invented”, and so-on, are all redundant. An abstract of the disclosure should simply describe the device or process rather than referring to its provision, disclosure or invention.
The disclosure is objected to because of the following informalities: throughout the specification (see, starting at ¶0046) it appears as though “centring” should be –centering—(in this case, it does not appear as though “centring” is a British equivalent to “centering”).  
Appropriate correction is required.
In general: the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 8 is objected to because of the following informalities:  In claim 8, line 6, it appears as though “centring” should be –centering—(two occurrences on this line).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with numerous instances of unclear language and terms lacking a clear and coherent antecedent basis in the claim recitations. Each and every claim should be carefully reviewed and revised for clarity under 35 USC §112. The following is an exemplary listing of selected instances of unclear language in the claims. Applicant is hereby expressly advised that this listing is not exhaustive.
In claim 1, line 2, “the drive shaft connecting devices” lacks a clear antecedent basis in that only one connecting device is previously recited in the claim, in claim 1, line 3-4, it is not clear whether or not the phrase following “such as” forms a part of the claim or not; in claim 1, line 4, “the devices” lacks a clear antecedent basis, in claim 1, line 5, “the coupling devices” lacks a clear antecedent basis; in claim 1, lines 6-7, the phrase “the drive shaft connecting device is coupled by force with one another” appears to not refer to precisely which element that is the ‘other’ element; in claim 2, line 1, “the connecting devices” is confusing in that only one connecting device appear to have been recited in claim 1; in claim 2, line 2, “the respective coupling element” lacks a clear antecedent basis as does “the coupling elements” (also claim 2, line 2); in claim 2, lines 3-4, it is not clear whether “a connecting device” refers to a connecting device already recited in claim 1 or a further connecting device; similarly in claim 2, line 4, it is not clear whether “another connecting device” refers to a connecting device already recited in claim 1 or a further connecting device; in claim 3, lines 1-2, “the drive shaft connecting devices” is confusing in that only a single drive shaft connecting device has previously been recited (claim 1, lines 1-2); in claim 3, line 2, “the coupling elements” lacks a clear antecedent basis; in claim 4, line 5, it is not clear whether “a drive shaft connecting device” intends to refer to the drive shaft connecting device already recited in claim 1 or a further drive shaft connecting device; in claim 5, lines 1-2, it is not clear whether the “accessory-side drive shaft connection” is intended to refer to the similarly named connecting device, or a different element;  in claim 5, lines 3-5, the terms “the cylindrical coupler”, “the correspondingly formed internal toothing” and “the coupling hub” all lack a clear antecedent basis (note the claim dependency); in claim 6, line 1, “the bearing seats” lack a clear antecedent basis; in claim 7, line 2, the recitation “on the one hand” is confusing, in claim 7, lines 2-3, the term “the hollow-cylindrical coupling section” lacks a clear antecedent basis; in claim 7, line 3, the term “on the other hand” is confusing; in claim 7, lines 5-6, the phrase “the teeth form identification finding cones” is wholly unclear; further terms in claim 7 lacking a clear antecedent basis: “the coupling side front surfaces” (lines 4-5), “the corresponding teeth” (line 6), “the diagonal flanks” (line 7), and “the coupling operation” (lines 7-8); in claim 8, line 4, “the tubular connecting flange” lacks a clear antecedent basis; in claim 8, line 7, it is not entirely clear what range of variation is intended to be ascribed to the term “roughly circular” (see also claim 9, line 3, “roughly circular opening” and claim 9, line 14, “roughly cylindrical coupler”); in claim 8, line 12, the reference made by the term “which has…” is confusing as it is not clear what element is being referenced by “which” (e.g., the cover plate or the retaining seat); in claim 8, line 18, “a cup-shaped coupling section internal toothing” is confusing; in claim 9, line 5, “the bearing device” lacks a clear antecedent basis; further in claim 9, lines 9 and 12, “its outside jacket wall” lacks a clear antecedent basis.
This has been an exemplary listing only and is not exhaustive. Care should be taken to ensure that the claims are presented in a manner so as to conform to 35 USC §112.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 are rejected, as best understood, under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Huegerich (EP 3 011 816, cited by applicant). Huegerich teaches a drive shaft connecting unit with a vehicle side and accessory side drive shaft connecting device (10 in general, connecting elements to 14 and to 20), the drive shaft connecting devices of the connecting unit are provided on a device for coupling a vehicle and an attachment (via 11) so that in the case of mechanical coupling the vehicle (e.g., at vehicle borne portion 12), the drive shaft connecting elements are coupled by axial force with each other (e.g., mating ends of 14 and 20 are coupled to each other via application of axial force towards each other); the connecting devices fixed on respective coupling elements such that when the coupling elements telescope into each other (portion 60, 61 on 14 telescopes into portions 34, 36 on 20), internal toothing (e.g., 34) on one device coaxially engages external toothing (e.g., 61) on the other, the connection made by axial telescoping (compare figures 7, 8), the drive shaft connecting devices fixed by mechanical coupling of the elements (e.g., once assembled, the connection at 60, 61 to 34 is held in place by the connections of 11, 12, 16, 18); a vehicle side drive shaft (end 40, towards 14) possesses a bearing seat (supporting bearing 98) and a coupling hub (34, 36) held so that it can swivel therein (90 can slide and/or pivot in 88 or 84, ¶0012), wherein the coupling hub has a cup shaped or hollow cylindrical coupling section (34, 36) with internal toothing (34) for connecting to a correspondingly formed element (60, 61 on 14) of a drive shaft connecting device, wherein an accessory side drive shaft connection (end 36 of 20) possesses a cup shaped and/or hollow cylindrical bearing seat (34, 36) a coupler (25, 34) and a bearing shaft (portion 38, towards 40) wherein a cylindrical coupler (52, 60, 61) possesses a coupling side external toothing (60, 61) for coupling with the correspondingly formed internal toothing (34) of the coupling hub (36), the bearing seats (90, 94; portion 40 of 36) are components of respective drive shaft connecting device (18, 20 of 10) and are each connected by means of a screw connection or a welded joint or another fixing connection to a docking socket (90, 94 to 18, 80 via illustrated but not referenced screws through 86, and retaining clip; 36, 40 to remainder of 20 via formation of 36, 40 on 20) or an accessory (remainder of 20, 30, 32), wherein external toothing (61) of a coupler (14) and corresponding internal toothing (34) on a cylindrical coupling section (20) are formed such that the toothings or teeth are axially chamfered toward the front mating surfaces (42 on 20, 62 on 14) or are formed with chamfered converging flanks, so that the teeth form “identification finding cones” (i.e., an overall conical envelope which allow the teeth to be guided to a mutually engaged mating condition) such that the internal and external toothing can slide along the flanks or chamfers during a coupling process to allow relative rotation of one toothing with another to slide together.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huegerich (cited above). As regards claim 6, initially the reference to Huegerich illustrates the connection of the bearing seats (90, 94; portion 40 of 36) are components of respective drive shaft connecting device (18, 20 of 10) and are each connected by means of a screw connection or a welded joint or another fixing connection to a docking socket (90, 94 to 18, 80 via illustrated but not referenced screws through 86, and retaining clip; 36, 40 to remainder of 20 via formation of 36, 40 on 20) or an accessory (remainder of 20, 30, 32). To the breadth these limitations are recited in the claim, the reference to Huegerich is initially understood to meet the limitations. The fasteners connecting element 86 to 82/18 are not expressly taught to be screws, though they are illustrated as having the form of threaded fasteners, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the elements which are illustrated as apparently being threaded fasteners as expressly being a screw connection for the purpose of facilitating the use of long-known and commonly available fasteners to perform this task. 
Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huegerich (cited above). The reference to Huegerich is discussed above and while teaching that the arrangement is positively for coupling a vehicle portion to an accessory, auxiliary axle or trailer (¶¶ 0001, 0003, 0004), the reference does not expressly teach the vehicle and accessory. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains provide the arrangement as taught by Huegerich expressly on a vehicle (claim 13) and connected to an accessory (claim 14) for the purpose of providing motive drive force to the implement from the vehicle, in order to facilitate the accessory drive taught by Huegerich to operate in its intended use scenario.

Claims Not Rejected over the Prior Art of Record
Claims 8-12, as currently understood, are not rejected at this time as being anticipated by or obvious over the prior art of record, however they are not in condition for allowance due to the clarity issues set forth above. Note that in the instance that applicant clarifies these claims and places them in a condition where they may be rejected over the prior art, such a rejection would reasonably be made in the office action which immediately follows.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gutbrod and Neumann teach known vehicles with power take off arrangements, Sehlbach et al. teach a known telescoping PTO shaft structure; Dornhoff teaches a plural shaft PTO structure; Seipold teaches a PTO shaft assembly; Hillyer et al. teach a PTO shaft with bearing support structures; Lemmers, Jr., et al. teach a shaft with spline connections and bearing supports; Treffer et al. teach a PTO with swivel adjustment.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616